The question in this case is a factual one, namely, whether a transfer in 1927 by the decedent, Henry Scheider, a widower sixty-eight years old, of property whose face value was over $200,000 to a trust company in trust for his five children, was a transfer in contemplation of death. He died in 1934, and consequently there was no statutory presumption that the transfer, a settlement on his children of some forty per cent. of his estate, was "in contemplation of death." However, the commissioner, after taking evidence, came to the conclusion that as a matter of fact the settlement was made in contemplation of death; and on appeal to the Prerogative Court, that court, in127 N.J. Eq. 323, by Vice-Ordinary Buchanan, affirmed the finding of the commissioner.
Our examination of the case and briefs leads us to the same conclusion, and substantially for the reasons set out in the opinion of the learned vice-ordinary. *Page 568 
It is suggested in the brief of respondent that the findings of fact by the vice-ordinary are impregnable in this court if there be any legal evidence to justify them; and this on the theory, as we read the brief, that the Prerogative Court is "not a special statutory tribunal" in an inheritance tax case. But the Court of Errors and Appeals in the case of In re Roebling, 91 N.J. Eq. 72, expressly held that the Prerogative Court in these cases is a special statutory tribunal, and that for that very reason its decisions are reviewable only by certiorari. An instance of such review on the facts is Hartford v. Martin, 122 Id.489, on certiorari, 120 N.J.L. 564, and on appeal from this court in 122 Id. 283. See, also, In re Fischesser, 14 N.J.Mis. R. 815, cited by the vice-ordinary in his opinion; and section 11 of the Certiorari act of 1903, Comp. Stat. 1910,p. 405, now R.S. 2:81-8.
The decree of the Prerogative Court is affirmed. *Page 569